Citation Nr: 0500614	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  00-00 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to September 1970.

The claim concerning TDIU comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1999 rating 
decision.  The claim concerning a left knee disability comes 
from a March 2000 rating decision.  Both claims were the 
subject of a March 2001 Board remand.  The claim concerning 
PTSD arises from an August 2002 rating decision.  The veteran 
filed a notice of disagreement with that decision in March 
2003, the RO issued a statement of the case in April 2003, 
and the veteran perfected his appeal on this claim in June 
2003.

In July 2004, a hearing was held in Washington, D.C., before 
the undersigned, who is the veterans law judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002). 
   
The claims for a rating in excess of 30 percent for PTSD and 
for a TDIU are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

In a June 2002 written statement, the veteran sought to 
reopen a previously denied claim for service connection for a 
lung disability (this claim was essentially restated during 
his July 2004 hearing).  In a July 2002 written statement, he 
sought service connection for arthritis of his left shoulder, 
bilateral arms, and neck.  In the same statement, he appeared 
to seek to reopen previously denied claims for service 
connection for arthritis of the right shoulder and a right 
knee disability.  As these matters have not been developed or 
certified for appeal and are not inextricably intertwined 
with the issues now before the Board, they are referred to 
the RO for appropriate action. 
   

FINDING OF FACT

There is no competent medical evidence indicating that the 
veteran had arthritis of the left knee within one year of 
discharge or otherwise linking any current left knee 
condition to any incident of service.


CONCLUSION OF LAW

Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

The veteran has not raised (nor is there, in fact) any issue 
as to the provision of a form or instructions for applying 
for benefits in this case.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).

Notice (as required by 38 U.S.C.A. § 5103(a) and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004)) was accomplished in this 
case by a letter dated in April 2001, where the RO 
essentially provided the veteran notice regarding what 
information and evidence was needed to substantiate his 
claim, as well as what information and evidence had to be 
submitted by him, what information and evidence would be 
obtained by VA, and the need for him to submit any evidence 
in his possession that pertained to the claim.  Thereafter, 
by a November 2002 supplemental statement of the case, the RO 
denied the claim for service connection (as it had in its 
original March 2000 rating decision).  

During the course of this appeal, the veteran was also sent 
other development letters, notice of a rating decision, a 
statement of the case, supplemental statements of the case, 
and a Board remand.  These documents - collectively - listed 
the evidence considered, the legal criteria for determining 
whether the veteran's claim could be granted, and the 
analysis of the facts as applied to those criteria, thereby 
abundantly informing him of the information and evidence 
necessary to substantiate his claim.  Moreover, the October 
2003 supplemental statement of the case contained the 
language of 38 C.F.R. § 3.159, thereby advising the veteran 
of the importance of submitting any relevant evidence in his 
possession.  

During the course of this appeal, the RO has obtained and 
reviewed pertinent service and VA medical records, as well as 
records from the Social Security Administration (SSA).  The 
Board is satisfied that VA has made a reasonable effort to 
obtain relevant records identified by the veteran.  38 
U.S.C.A. §  5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  

The veteran underwent VA joint examinations in November 1995, 
December 1997, and August 2003, and the reports of these 
examinations were carefully reviewed by the Board.  VA has 
made a reasonable effort to have the veteran examined.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Assistance shall also include providing a medical opinion 
when such an opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4) 
[emphasis added].  

A medical opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but: (A) contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability; 
(B) establishes that the veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317, 
manifesting during an applicable presumptive period provided 
the claimant as the required service or triggering event to 
qualify for that presumption; and (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 U.S.C.A. §  
5103A(d); 38 C.F.R. § 3.159(c)(4).  

As detailed in the discussion below, there is no competent 
medical evidence which even suggests a link between the 
veteran's current left knee disability and his period of 
active duty.  Because the evidence of record in this case 
does not satisfy subparagraph (C) of 38 C.F.R. § 3.159(c)(4), 
the Board finds that VA has no duty to seek a medical opinion 
in this case. 

The applicable duties to notify and assist have been 
substantially met by VA and there are no areas in which 
further development may be fruitful.  There would be no 
possible benefit to remanding this claim yet again to conduct 
any other development.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).

II.  Claim for service connection

The veteran is seeking service connection for a left knee 
disability.  In a June 2000 written statement, he asserted 
that he injured his left knee in service when he was pinned 
under a truck which had rolled over after hitting a land mine 
during the Vietnam War.  In his July 2004 hearing testimony, 
the veteran asserted that extensive training during service 
had caused problems in his left knee, and that his knee had 
been drained of fluid during active duty and shortly 
thereafter.

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may also be granted service connection for 
arthritis, although not otherwise established as incurred in 
service, if the condition was manifested to a 10 percent 
degree within one year following service.  38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
Finally, a veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d). 

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.

In this case, the veteran's DD Form 214 indicates that he 
underwent basic combat training and received a Vietnam 
Service Medal and a "Sharpshooter" medal.  His MOS was 
heavy vehicle driver.  His DD Form 215 indicates that he was 
awarded a Purple Heart.  His DA Form 20 confirms that he was 
in Vietnam from February 11, 1969, through May 5, 1969, and 
that he participated in the Vietnam Counter-offensive Phase 
VI and the TET 69 Counteroffensive.  Based on these facts, 
the Board finds that the veteran had combat status for 
purposes of the analysis of this claim for service 
connection.  

However, the presumption afforded under 38 U.S.C.A. § 1154(b) 
addresses only the question of whether a particular disease 
or injury occurred in service; that is, what happened then, 
and does not address the question of either current 
disability or its 

connection to service, both of which generally require 
competent medical evidence.  Thus, this provision does not 
presumptively establish service connection for a combat 
veteran; rather, it relaxes the evidentiary requirements for 
determining what happened in service.  Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  As detailed below, the veteran 
has failed to present competent medical evidence relating any 
current left knee disability to his period of active duty.  

Service medical records reflect that at his September 1960 
induction examination, the veteran denied any history of 
lameness or "trick" or locked knee.  Examination revealed 
normal lower extremities.  In October 1968, the veteran 
sought treatment for his right knee, which was noted to be 
swollen with no specific history of injury.  He made no 
complaints concerning his left knee.  The right knee was 
aspirated.  Another examination report dated in October 1968 
indicated that the veteran reported having a swollen right 
knee with no history of trauma.  However, the examination 
report also indicated joint effusion at the left knee with no 
other abnormality.  It is not clear whether the mention of 
the left knee in this context was a typographical error.

In any case, in April 1969, the veteran was riding in a 5-ton 
truck which apparently overturned after hitting a mine in 
Vietnam.  Although he subsequently complained of symptoms 
relating to his right ulna (which eventually required 
surgery), he did not report any left knee symptoms.  At his 
July 1970 separation examination, he denied any history of 
lameness or "trick" or locked knee.  Examination revealed 
normal lower extremities.  

When the veteran filed a claim for service connection for 
various disabilities in January 1971, he did not mention his 
left knee.  Similarly, at VA examinations conducted in 
February 1971, June 1971, and October 1972, the veteran did 
not reference any left knee symptoms.  An April 1983 x-ray of 
the left knee was normal.  The veteran did seek VA outpatient 
treatment for degenerative joint disease of the left knee on 
several occasions between February 1984 and August 1989.  Yet 
at a May 1995 VA examination, he did not reference any left 
knee symptoms or conditions.

At a November 1995 VA examination, he had arthritic-type 
complaints involving both knees.  He did not reference any 
knee symptoms arising from the in-service truck accident, and 
the VA examiner did not make any conclusions concerning his 
left knee (nor were any x-rays of the knee taken).  At a 
December 1997 VA joint examination, the veteran did not 
complain of any left knee symptoms.  

The veteran sought VA outpatient treatment for degenerative 
joint disease of both knees on several occasions between 
March 1998 and September 1998.  In December 1998, he sought 
treatment for left knee pain, which he reported began after 
falling four to five months before.  

A January 1999 MRI of the left knee revealed the following: 
(1) an abnormal medial meniscus with suggestion of 
irregularity and tear in the posterior and body of the 
meniscus, suggesting a bucket-handle fracture; (2) complete 
rupture of the quadriceps tendon with retraction and atrophy; 
and (3) marked thickening of the patellar tendon with 
increased signal suggesting patellar tendonitis.     

The veteran's left quadriceps tendon was surgically repaired 
in March 1999.  He sought follow-up VA outpatient treatment 
for this condition through October 1999.

In September 2001, he sought VA outpatient treatment for left 
knee weakness and instability.  A surgical scar was noted.  
In February 2003, he sought reevaluation of his left knee at 
VA, saying that his prior reconstruction had failed and that 
he currently had significant atrophy of his quadriceps.  

At an August 2003 VA examination, he reported that he had 
injured his left knee (although he did not specifically 
relate it to the in-service truck accident or otherwise to 
active duty).  The examiner made no findings concerning the 
left knee, however. 

There is no question that the veteran has a left knee 
condition (the January 1999 MRI report clearly establishes 
that fact).  However, the MRI did not indicate that the 
veteran has left knee arthritis, and in fact, there is some 
question whether an objective x-ray report has ever shown 
such a condition.  Certainly, there is no evidence that 
arthritis was noted in service or within one year of 
discharge.  

Moreover, no medical evidence has been presented which links 
any current left knee condition (including arthritis) with 
the veteran's period of active duty.  Although he himself has 
suggested that his left knee condition is related to service 
(either as a result of the truck accident or from training), 
he has no competence - as a layman - to give a medical 
opinion on the etiology of a condition.  Espiritu v 
Derwinski, 2 Vet. App. 492 (1992).  The preponderance of the 
evidence is against the claim of service connection for a 
left knee disability; thus the benefit-of-the doubt doctrine 
is inapplicable, and the claim must be denied. 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a left knee disability 
is denied.


REMAND

The most recent supplemental statement of the case was issued 
in October 2003.  Since then, numerous VA medical records 
(including those reflecting treatment of PTSD symptoms) have 
been associated with the claims file.  A remand for RO 
consideration of this evidence is necessary because the 
veteran has not waived prior RO review of these records.  

The most recent VA psychiatric examination was conducted in 
June 2002, over two years ago.  By the time this case is 
returned to the Board following remand, the report of that 
examination will be too dated to be considered 
contemporaneous.  A new examination is therefore necessary 
(as detailed below).  Before the examination is scheduled, 
updated private and VA treatment records should be obtained.  
Since records from the SSA were last associated with the 
claims file in June 2003, any updated medical records from 
that agency should be obtained as well.  

Once the updated records are obtained and the VA examination 
is scheduled (and, if the veteran appears, the report of 
examination is complete), the veteran's pending claim for a 
TDIU also should be considered.

Accordingly the Board REMANDS this claim for the following 
actions:

1.  Review all medical records associated 
with the claims file since the issuance 
of the supplemental statement of the case 
in October 2003.

2.  Contact the veteran and request that 
he provide a list of the names and 
addresses of all private and VA doctors 
and medical care facilities (VAMCs, 
hospitals, HMOs, etc.) who have treated 
him since September 2004 (the last time 
VA records were associated with the 
claims file).  Provide him with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified, and whose treatment records 
are not already contained within the 
claims file.  When the veteran responds, 
obtain records from each health care 
provider he identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records can't be 
obtained and there is no affirmative 
evidence that they don't exist, inform 
him of the records that the RO was unable 
to obtain, including what efforts were 
made to obtain them.  Also inform him 
that adjudication of his claims will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  

3.  Request from the SSA any medical 
records reflecting reassessment of the 
veteran since records from this agency 
were last associated with the claims file 
in June 2003.  Once obtained, permanently 
associate all documents with the claims 
folder.

4.  Arrange for a new VA examination of 
the veteran.  Send the claims folder to 
the examiner for complete review of the 
record prior to the examination.  Ensure 
that the examiner conducts any necessary 
testing and addresses the following 
questions:  

a).  What is the severity of the 
veteran's PTSD, including in terms 
of any social impairment, effect on 
work efficiency, and ability to 
perform occupational tasks?  What is 
the appropriate Global Assessment of 
Functioning score for this 
condition, and why?

b).  What is the respective nature 
and severity of the veteran's other 
service-connected disabilities 
(hypertension, right elbow bursitis, 
scar of the right iliac crest, and 
residuals of fracture of the right 
ulna)? 

c).  Without taking his age into 
account, is the veteran precluded 
from obtaining or maintaining any 
gainful employment (consistent with 
his education and occupational 
experience) solely due to his 
service-connected disabilities 
(PTSD, hypertension, right elbow 
bursitis, scar of the right iliac 
crest, and residuals of fracture of 
the right ulna)?

5.  If the examination report is 
inadequate for any reason or if all 
questions are not answered specifically 
and completely, return it to the 
examining physician for revision. 

6.  Thereafter, readjudicate the claims 
on appeal.  If they remain denied, 
provide the veteran and his 
representative with a supplemental 
statement of the case which summarizes 
all evidence associated with the claims 
file since the October 2003 supplemental 
statement of the case and discusses all 
pertinent legal authority.  Allow an 
appropriate period for response.  
Thereafter, return the case to the Board, 
if in order.  

The Board intimates no opinion as to the ultimate outcome of 
these claims.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (CAVC).  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


